 Case 1:20-cv-03041-LDH Document 15 Filed 08/25/21 Page 1 of 2 PageID #: 855




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MICHAEL FLANAGAN,
                                                               NOT FOR PUBLICATION
                                        Plaintiff,
                            v.
                                                            MEMORANDUM AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
                                                                    20-CV-3041 (LDH)
                                       Defendant.


LASHANN DEARCY HALL, United States District Judge:

       For the reasons stated below, Plaintiff's motion for judgment on the pleadings is

GRANTED in part and Defendant's motion for judgment on the pleadings is DENIED. The case

is remanded for further proceedings before the administrative law judge ("ALJ").

I.     ALJ's Development of the Record

       "[A]n ALJ has an affirmative duty to develop the record, even if the claimant is

represented by counsel, if the medical record is ambiguous or incomplete." (first citing Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1999); and then citing Rosa v. Callahan, 168 F.3d 72, 79 (2d

Cir. 1999)). Where, as here, a claimant’s medical record is inadequate, “it is ‘the ALJ’s duty to

seek additional information from the [treating physician].’” Andretta v. Berryhill, No. 18-CV-

3012, 2020 WL 2523044, at *3 (E.D.N.Y. May 18, 2020) (quoting Schaal v. Apfel, 134 F.3d

496, 505 (2d Cir. 1998)).

       In contravention of this duty, the ALJ failed to develop documentary evidence supporting

the opinion of Plaintiff's treating physician, Dr. Janice Culley. Specifically, the ALJ failed to

develop records regarding: (1) Plaintiff's number of visits and frequency of visits; (2) the extent

of Dr. Culley's examination of Plaintiff; (3) notes detailing the specific treatment provided to

                                                     1
 Case 1:20-cv-03041-LDH Document 15 Filed 08/25/21 Page 2 of 2 PageID #: 856




Plaintiff; (4) clinical findings or testing performed on Plaintiff; and (5) objective clinical findings

supported by specific examinations of Plaintiff. (See Administrative Transcript (“Tr.”) 619–

620.)

        Defendant argues that Judge Amon’s February 13, 2019 order found the record

sufficiently developed “on identical facts.” (Def.’s Mem. L. Supp. Mot. J. Plead. (“Def.’s

Mem.”) 15–16, ECF No. 10-1.) Not so. Judge Amon remanded this matter because the ALJ

previously did not undergo a sufficient analysis to determine what weight to give Dr. Culley’s

opinion. (See Tr. 704. (“Specifically, the ALJ failed to consider the frequency, length, nature,

and extent of the treatment relationship; the medical evidence supporting the opinion; and

whether the treating physician is a specialist.”) (citations omitted).) In properly evaluating how

much weight Dr. Culley’s opinion should receive under the relevant factors provided for in 20

CFR 404.1527, the ALJ identified gaps in the record that were not apparent before Judge Amon.

(See Tr. 620.)

        Accordingly, the Commissioner's decision is remanded for further proceedings. On

remand, the ALJ should reevaluate the opinion of Dr. Culley after developing the record as

specified above.

                                          CONCLUSION

        Pursuant to 42 U.S.C. § 405(g), the Commissioner's decision is remanded for further

proceedings and additional findings consistent with this Order. The Clerk of Court is

respectfully requested to enter judgment accordingly.

                                                       SO ORDERED.

Dated: Brooklyn, New York                              /s/ LDH
             August 25, 2021                           LaSHANN DeARCY HALL
                                                       United States District Judge

                                                  2
